IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                         NO. WR-29,405-07


                                 IN RE TUAN VAN LY, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                   CAUSE NO. 643995 IN THE 228TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                             ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he filed a “Petition for Commutation

of Sentence” in the 228th District Court of Harris County, seeking a written recommendation from

the trial court pursuant to Section 143.52 of the Texas Administrative Code, but that the trial court

has not ruled on his petition. Relator sought relief by way of mandamus in the Fourteenth Court of

Appeals, which denied mandamus relief. In re Tuan Van Ly, No. 14-18-00453-CR (Tex. App. —

Houston [14th Dist.] June 12, 2018) (not designated for publication). Relator now seeks mandamus

relief in this Court.
                                                                                                    2

       Respondent, the Judge of the 228th District Court of Harris County, shall file a response with

this Court by stating whether Relator’s petition has been properly filed in the district court, and if

so, whether the trial court has ruled on Relator’s petition. Respondent’s answer shall be submitted

within 30 days of the date of this order. This application for leave to file a writ of mandamus will

be held in abeyance until Respondent has submitted the appropriate response.



Filed: August 22, 2018
Do not publish